PER CURIAM.
By petition for a writ of certiorari we are requested to review a decision of the Court of Appeal, Second District, because of an alleged conflict on the same point of law with the decision of another Court of Appeal. Rose v. City of Ft. Lauderdale, et al., 163 So.2d 889.
The District Court here held that a municipality is not liable for intentional torts committed by police officer employees while acting within the scope of their employment. It is claimed that this decision collides with the decision of the Third District Court of Appeal in Simpson v. City of Miami, et al., 155 So.2d 829.
The two decisions do conflict directly on. the same point of law. Hence, this Court has jurisdiction.
By our opinion in City of Miami v. Simpson, Fla., 172 So.2d 435, filed 17th day of February, 1965, we have approved the decision of the Third District in Simpson v. Miami, Fla.App., 155 So.2d 829. In view of our discussion there, repetition here would be superfluous.
The writ is granted. The opinion under-review is quashed and the cause is remanded to the Court of Appeal, Second District, for disposition in accordance with the views ■ expressed by us in City of Miami v. Simp--son, supra.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL and. ERVIN, JJ., concur.